FILED
                               NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE ANGEL SANCHEZ SUAREZ;                        No. 07-70499
 MARIA DEL PILAR CAMACHO SOLIS,
                                                   Agency Nos. A075-481-916
               Petitioners,                                    A075-481-917

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Angel Sanchez Suarez and Maria Del Pilar Camacho Solis, husband

and wife and natives and citizens of Mexico, petition pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research                                                             07-70499
removal proceedings. To the extent we have jurisdiction it is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003) and de novo claims of

constitutional violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than one year after the

BIA’s final order of removal. See 8 C.F.R. § 1003.2(c)(2).

      Contrary to the petitioners’ contention, Congress did not violate the

constitution when it repealed suspension of deportation, and replaced it with

cancellation of removal as the available form of relief for aliens who were placed

in removal proceedings on or after April 1, 1997. See Vasquez-Zavala v. Ashcroft,

324 F.3d 1105, 1108 (9th Cir. 2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d

1161, 1163-65 (9th Cir. 2002).

      Petitioners’ equal protection challenge to the Nicaraguan Adjustment and

Central American Relief Act (“NACARA”) is foreclosed by our decision in

Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002) (“Congress’s

decision to afford more favorable treatment to certain aliens ‘stems from a rational

diplomatic decision to encourage such aliens to remain in the United States’”).


                                           2
Petitioners’ due process challenge to NACARA also fails. See Hernandez-

Mezquita v. Ashcroft, 293 F.3d 1161, 1165 (9th Cir. 2002) (rejecting a due process

challenge because petitioner failed to demonstrate that he was deprived of a

qualifying liberty interest).

         We lack jurisdiction to review the BIA’s July 22, 2005, order dismissing

petitioners direct appeal from an immigration judge’s decision denying their

application for cancellation of removal because this petition for review is not

timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

         Further, we lack jurisdiction to review the BIA’s decision not to exercise its

sua sponte authority to reopen. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




RA/Research                                  3                             07-70499